Pur Cubiam,
This is a case of disbarment. The preliminary proceedings in it originated in the complaints made to the committee of censors of the Law Association of Philadelphia by the clients of Samuel Evans Maires, the party complained of. Nine separate complaints in writing, and each of them supported by an affidavit, were laid before the committee who notified Maires of the complaints and furnished him with copies of the same, accompanied by a request that he answer them if he desired to do so. An answer was subsequently filed by Maires in which he set up a sealed contract with each of the complainants, and denied that he had deceived or defrauded either of them in any of the transactions to which their contracts with him related. *112After the filing of the answer the committee held divers meetings for the purpose of hearing the oral statements of the complainants and Maires and of such witnesses as the latter saw fit to call. The committee after hearing these statements held two meetings for the purpose of consultation and deliberation upon the testimony and arguments of counsel, the result of which was a unanimous conclusion that the complainants had made out a clear case of unprofessional conduct which was not satisfactorily answered by Maires, and was therefore a proper case for presentation to the court for action. Tins conclusion was followed by the appointment of a subcommittee of three to take the matter in charge and bring the several questions involved before the court for determination. The hearing was had before Judges Arnold, Wilson and Addenried, in common pleas No. 4, where the testimony of the complainants and Maires in relation to the matters under investigation was taken, together with the testimony of other persons called by them to testify on the same subject. The testimony thus taken, together with the written complaints made to the committee of censors, and the contracts between Maires and the complainants, were for the consideration of the judges in determining whether the complaints were sustained by the evidence and, if so, whether the transactions complained of constituted sufficient ground for the suspension or disbarment of Maires. The judges upon a careful consideration of the testimony were convinced that the complaints were well founded, and that the transactions to which they related disclosed such gross professional misconduct as called for disbarment. That the testimony fully warranted this conclusion cannot be seriously questioned. As the transactions were detailed in the opinion of Judge Arnold it is unnecessary to specify or describe them herein. It is sufficient to say of them that they fully authorized the decision complained of on this appeal.
Judgment affirmed.